Citation Nr: 1044985	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  06-38 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to special monthly compensation based on the need for 
aid and attendance of another.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision issued by the RO.  


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The evidence demonstrates that the Veteran is in need of the 
regular aid and attendance of another person as a result of his 
service-connected disabilities.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the 
criteria for special monthly compensation based on the need for 
aid and attendance of another have been met.  38 U.S.C.A. §§ 
1114, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.350, 3.352 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in June  2006.  Because of the favorable decision in this 
appeal, any failure of VA to comply with the requirements of VCAA 
is harmless error.




Laws and Regulations

Special monthly compensation is payable to individuals who are 
permanently bedridden or are so helpless as a result of service-
connected disability as to be in need of the regular aid and 
attendance of another person under the criteria set forth in 38 
C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b)(3).

The following factors will be accorded consideration in 
determining the need for regular aid and attendance: inability of 
a claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment of 
any special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustments of appliances which normal 
persons would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of a claimant to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, either physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).

A finding that the veteran is "bedridden" will provide a proper 
basis for the determination.  Bedridden will be that condition 
which, through its essential character, actually requires that 
the veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed rest 
in bed for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required that 
all of the disabling conditions enumerated in this paragraph be 
found to exist before a favorable rating may be made.  Id.

The particular personal functions that the veteran is unable to 
perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular aid 
and attendance, not that there be a constant need.  
Determinations that a veteran is so helpless as to be in need of 
regular aid and attendance will not be based solely upon an 
opinion that the claimant's condition is such as would require 
him or her to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Factual Background and Analysis

In this case, the Veteran contends that as a result of his 
service-connected disabilities he requires the aid and attendance 
of another.  VA records show service connection is currently 
established for right above knee amputation (60 percent), 
diabetes (40 percent), left transmetarsal amputation involving 
the 2nd through 5th toes with chronic amputation of the great toe 
(30 percent), posttraumatic stress disorder (10 percent), 
diabetic neuropathy of the right upper extremity (10 percent), 
diabetic neuropathy of the left upper extremity (10 percent), 
diabetic neuropathy of the left lower extremity (10 percent), 
right hand scar (0 percent), and right thigh scar (0 percent).  
His combined service-connected disability rating is 100 percent.  
Additionally, he was awarded special monthly compensation on 
account of loss of use of one foot effective May 22, 2002.

In a July 1999 report of examination for housebound status or 
permanent need for regular aid and attendance, the Veteran's 
doctor of podiatric medicine at the VA checked the box indicating 
that the Veteran required the daily personal health care service 
of a skilled provider without which he would require hospital, 
nursing home or other institutional care.  He was wheelchair 
bound due to a right foot infection.

In his December 2003 substantive appeal, the Veteran reported 
that he was unable to dress and undress himself, walk or stand 
unattended or leave home alone.  He reported that he was confined 
to a wheelchair and had his meals prepared by someone else.

In an application for aid and attendance and or housebound 
benefits received at the RO in June 2006, the Veteran's physician 
at the VA checked the boxes indicating that the Veteran was 
unable to: dress or undress; walk unassisted; leave home for 
short distances unattended; or, protect himself in his daily 
environment.  However, the Veteran was not bedridden and he was 
able to attend to his wants of nature and to keep himself clean.  
The physician explained that the Veteran was wheelchair bound due 
to right above knee amputation and could not leave his house 
because there was no ramp access.  The Veteran had his meals 
prepared by someone else.

In a September 2009 report of examination for housebound status 
or permanent need for regular aid and attendance, the Veteran's 
doctor checked the box indicating that the Veteran required the 
daily personal health care service of a skilled provider without 
which he would require hospital, nursing home or other 
institutional care.  In this regard, the doctor reported that the 
Veteran was wheelchair bound and unable to walk.  To that end, he 
could not walk without the assistance of another person.  He was 
able to self feed and attend to his needs of nature; however, he 
was unable to shave or button clothing.  His grip strength was 
fair but fine motor skills were poor.  Dizziness, loss of balance 
and mild memory loss affected his ability to perform self care, 
ambulate, or travel beyond the confines of his home.  The Veteran 
did not drive and could only go to the grocery store 
occasionally.  The diagnoses included diabetes mellitus, status 
post right above-the-knee amputation, coronary artery disease, 
hypertension and status post cervical disc surgery.  

Given its review of the record, the Board finds the evidence to 
be in relative equipoise in showing that the Veteran is in need 
of the regular aid and attendance of another person as a result 
of his service-connected disabilities.  In this regard, the Board 
notes that the physicians are certainly competent to render an 
opinion as to requirement of aid and attendance of another.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  In this case, the 
overwhelming medical evidence of record demonstrates an inability 
of the Veteran to dress or undress himself, walk unassisted, 
prepare meals for himself or protect himself in his daily 
environment, as a result of his service-connected disabilities.  
Resolving all reasonable doubt in favor of the Veteran, an 
allowance of special monthly compensation based on the need for 
aid and attendance of another is warranted in this case. 

ORDER

Entitlement to special monthly compensation based on the need for 
aid and attendance of another is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


